Case 1:19-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 1 of 20



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI-DADE DIVISION

  OPHELIA FLORENCE,                                     CASE NO.: 1:19-cv-25274

          Plaintiff,                                                       COMPLAINT
                                                                 Plaintiff Demand a Trial by Jury
          v.

  MLS BC CRUISES LTD,
  MLS BC CRUISES INC., and
  DOUGLAS REINMUTH individually
  and in his official capacity,

        Defendants.
  __________________________________/

          Plaintiff, OPHELIA FLORENCE, through her counsel, Kelly O’Connell, hereby

  complains of the Defendants MLS BC CRUISES LTD, MLS BC CRUISES INC., and DOUGLAS

  REINMUTH individually and in his official capacity, and alleges as follows:

                                            NATURE OF CASE

  1.   Plaintiff complains pursuant to 42 U.S.C. § 1981 (“§ 1981”), Title VII of the Civil Rights Act

       of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (amended in 1972, 1978 and by the

       Civil Rights Act of 1991, Pub. L. No. 102-166 (“Title VII”); and the Florida Civil Rights Act

       of 1992, Section 760.10 et seq. (“FCRA”) and seeks damages to redress the injuries Plaintiff

       suffered as a result of being exposed to sex/gender discrimination, race discrimination, color

       discrimination, hostile work environment, retaliation, intentional infliction of emotional

       distress, and negligent retention.

  2.   This action is to redress Defendants’ unlawful employment practices against Plaintiff,

       including Defendants’ unlawful discrimination and harassment against Plaintiff because of her
Case 1:19-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 2 of 20



       race, color, and sex/gender, Defendants’ retaliation against Plaintiff because of her persistent

       complaints of discrimination, and Plaintiff’s unlawful termination.

                                    JURISDICTION AND VENUE

  3.   This is an action for monetary damages relief pursuant to § 1981, Title VII, and FCRA §

       760.10.

  4.   This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and 1343, as

       this action involves federal questions regarding deprivation of Plaintiff’s civil rights under §

       1981 and Title VII.

  5.   This Court has supplemental jurisdiction over Plaintiff’s related claims arising under state law

       pursuant to 28 U.S.C. §1367(a).

  6.   Venue is proper in this district pursuant to 28 U.S.C. §1391(b) because Defendants were

       located in this judicial district, and a substantial part of the events or omissions giving rise to

       this action, including the unlawful employment practices alleged herein occurred in this

       district.

                                 PROCEDURAL REQUIREMENTS

  7.   Plaintiff has complied with all statutory prerequisites to file this action.

  8.   On or around November 6, 2018, Plaintiff dual filed her charge with the Equal Employment

       Opportunity Commission (“EEOC”), Case number 10186854 and EEOC Charge Number:

       510-2018-06503

  9.   On or around September 25, 2019, Plaintiff received the EEOC’s Right to Sue Letter in

       reference to her EEOC charge.

  10. This complaint was filed within ninety (90) days of the issuance of the EEOC’s Right to Sue

       letter.




                                                     2
Case 1:19-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 3 of 20



  11. An EEOC filing automatically operates as a dual FCHR filing.

                                                PARTIES

  12. At all material times, Plaintiff OPHELIA FLORENCE (hereinafter referred to as “Plaintiff”

      or “FLORENCE”) is an individual African American woman who is currently a resident of

      the State of Georgia.

  13. At the time of the facts giving rise to this complaint, Plaintiff FLORENCE lived in Miami-

      Dade, Florida.

  14. At all material times, Defendant MLS BC CRUISES INC. is a foreign profit corporation duly

      existing by the virtues and laws of the State of Florida that does business in the State of

      Florida.

  15. At all material times, Defendant MLS BC CRUISES LTD is a corporation duly existing by

      the virtues and laws of the State of Massachusetts and does business in the State of Florida.

  16. At all times material, Defendant MLS BC CRUISES INC. and Defendant MLS BC CRUISES

      LTD (hereinafter referred collectively to as “Defendant” or “MLS”) were Plaintiff’s

      employers.

  17. At all times material, Defendant MLS BC CRUISES INC. and Defendant MLS BC CRUISES

      LTD were joint employers of the Plaintiff.

  18. At all times material, Defendant MLS BC CRUISES INC. and Defendant MLS BC CRUISES

      LTD constituted a single employer of the plaintiff.

  19. At all times material, Defendant MLS BC CRUISES INC. and Defendant MLS BC CRUISES

      LTD controlled Plaintiff’s work.

  20. At all material times, Defendant MLS, is a foreign profit corporation created and authorized

      under the laws of the State of Florida.




                                                   3
Case 1:19-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 4 of 20



  21. Defendant MLS is an employer as defined by all laws under which this action is brought and

      employs the requisite number of employees.

  22. At all material times, Defendant DOUGLAS REINMUTH (hereinafter referred to as

      “REINMUTH”) was and is an individual man believed to reside in the state of Florida and

      live in Miami-Dade County.

  23. At all material times, REINMUTH was and is MLS’s Manager, and he was Plaintiff’s

      Supervisor.

  24. At all material times, Defendants MLS and DOUGLAS REINMUTH are herein referred to

      collectively as “Defendants.”

                                      STATEMENT OF FACTS

  25. At all material times, MLS provides services ranging from shore excursions to port agency

      and turnaround operations for cruise ships in Spain, Portugal, and Florida, and also port

      agency services for cargo ships and yachts.

  26. On or about June 4, 2018, MLS hired Plaintiff and she began working for MLS as a Scheduler.

      As a Scheduler, part of Plaintiff FLORENCE’s duties was to assure operations for MLS ran

      on time, but she was also tasked with answering telephone calls and performing other clerical

      functions.

  27. At all material times, Plaintiff Florence’s Supervisor while working for MLS was the

      Defendant REINMUTH.

  28. During Plaintiff FLORENCE employment with MLS, she witnessed several occasions where

      Defendant REINMUTH discriminated African American MLS’s employees and made sexist

      comments to women.




                                                    4
Case 1:19-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 5 of 20



  29. By way of example, Defendant REINMUTH frequently discriminated against African

      American and black employees in the workplace by referring to them as, “ANIMALS,” and

      would say, “THE ANIMALS DON’T APPRECIATE ANYTHING I DO FOR THEM.”

  30. By way of further example, Defendant REINMUTH would also frequently make sexist

      comments to women, instruct women to look happier, and tell female employees, “IF YOU

      DON’T SMILE, I’M GOING TO FIRE YOU.”

  31. At all material times, Defendant REINMUTH did not made such comments to MLS’s male

      employees.

  32. On or About June 18, 2018, many of MLS’s Miami employees were invited to a farewell

      dinner that the company was promoting to the Manager GARRY ABBS that was leaving his

      position at the company.

  33. During the dinner, Plaintiff FLORENCE was seated close by to the owner of the company,

      MARK DARBEY (hereinafter referred to as “DARBEY”), and REINMUTH.

  34. At one point during the dinner, MLS’s female HR Representative, KENIESHA TAYLOR

      (hereinafter referred to as “TAYLOR”), came by their table to inquire if additional food or

      drinks needed to be ordered. When TAYLOR approached Defendant REINMUTH, Defendant

      REINMUTH gestured with his hands for her to come and have a seat on his lap. Immediately,

      Plaintiff FLORENCE, DARBEY, and others present at their table looked at each other in

      shock due to witnessing REINMUTH’s sexual advancement to the female employee.

  35. On or around July 10, 2018, Plaintiff FLORENCE was sitting at her desk working and

      listening to music on her computer—which she was allowed to do at the workplace—when

      the Defendant REINMUTH walked by her and her female coworker JANEEL FRIAS




                                                5
Case 1:19-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 6 of 20



      (hereinafter referred to as “FRIAS”). Defendant REINMUTH said to the two women, “IS

      THAT PORN YOU ARE WATCHING?”

  36. Defendant REINMUTH’s above sexual comment shocked Plaintiff FLORENCE so much, that

      she could not find the words to respond. Both her and FRIAS looked at each other in shock

      as it was obvious they were not watching porn and would not engage in such conduct in the

      office.

  37. As Defendant REINMUTH walked away, Plaintiff FLORENCE responded, “NO, I’M NOT

      WATCHING PORN.” Defendant REINMUTH smiled, laughed and replied to her,

      “SOUNDS LIKE ASIAN PORT TO ME.”

  38. Later, on the same day, Plaintiff FLORENCE reported the incident to MLS’s HR

      Representative, TAYLOR. She informed her about REINMUTH inappropriate statement and

      how he made her feel uncomfortable in the workplace.

  39. On or about July 17, 2018, pizza and chicken wings were being ordered by the company during

      a management meeting with Plaintiff FLORENCE, FRIAS, Defendant REINMUTH, and

      several other employees present. While the orders were being taken, Defendant REINMUTH

      walked towards FLORENCE and asked her in a sexual tone, “IS TWELVE INCHES

      GOING TO BE ENOUGH FOR YOU OPHELIA?”

  40. Immediately, Plaintiff FLORENCE understood Defendant REINMUTH’s above comment to

      refer to a male’s penis and she felt embarrassed and ashamed.

  41. Due to the continuing sexual comments by Defendant REINMUTH, it appeared to Plaintiff

      FLORENCE that MLS had not taken adequate steps to prevent continued unlawful conduct

      by Defendant REINMUTH.




                                                 6
Case 1:19-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 7 of 20



  42. As such, Plaintiff FLORENCE immediately got up and went to MLS’s HR Representative

      office to tell TAYLOR about Defendant REINMUTH’s continued inappropriate behavior.

      While making her second complaint, Plaintiff FLORENCE complained to TAYLOR what just

      happened at the management meeting, reiterated to TAYLOR how she felt very uncomfortable

      due to REINMUTH’s sexual conduct, and told her that she wanted to go home.

  43. After hearing Plaintiff FLORENCE’s new complaint, TAYLOR spoke with another MLS HR

      employee, DIANA HOPPE (hereinafter referred to as “HOPPE”). HOPPE requested that

      FRIAS and Plaintiff FLORENCE write a statement detailing her complaint against

      REINMUTH.

  44. Plaintiff FLORENCE understood that nothing else was done by MLS that day regarding her

      complaints of unlawful conduct.

  45. The next day at work, Plaintiff FLORENCE was told that REINMUTH received a reprimand

      about his behavior and that he wanted to apologize.

  46. Soon after, MLS’s Vice President, PATRICK SCHNEIDER (hereinafter referred to as

      “SCHNEIDER”) also texted Plaintiff FLORENCE to say he was sorry and that Defendant

      REINMUTH was embarrassed. SCHNEIDER told Plaintiff FLORENCE that Defendant

      REINMUTH was coming to apologize the next day.

  47. Plaintiff FLORENCE then told SCHNEIDER that she didn’t feel comfortable having

      Defendant REINMUTH close by her at that moment and as she still felt very anxious and

      emotionally distressed with the idea of having to work with him. As such, SCHNEIDER

      informed Plaintiff FLORENCE that he would tell Defendant REINMUTH to not come to the

      office the next day.




                                                 7
Case 1:19-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 8 of 20



  48. However, that same day, in the afternoon, Defendant REINMUTH walked into the office

      where Plaintiff FLORENCE was working.

  49. As Plaintiff FLORENCE, that was not expecting to see Defendant REINMUTH, quickly got

      up from her desk, ran to the ladies’ room and called SCHNEIDER to ask why Defendant

      REINMUTH came to the office. SCHNEIDER then told her that he would tell REINMUTH

      to leave the office immediately.

  50. While Plaintiff FLORENCE waited for Defendant REINMUTH to leave the office, she cried

      due to feeling unprotected by MLS and being forced to be in proximity of Defendant

      REINMUTH.

  51. Soon after this, Plaintiff FLORENCE called to HOPPE to notify her of the situation. HOPPE

      suggested that Plaintiff FLORENCE work from home on the days that Defendant

      REINMUTH would be at the office. Since Defendant REINMUTH was in the office only on

      Tuesdays Plaintiff FLORENCE agreed. However, HOPPE told FLORENCE that she would

      have to work with Defendant REINMUTH because he was her Supervisor at MLS.

  52. During this call, Plaintiff FLORENCE cried and explained her distress and distrust of the

      company to HOPPE. HOPPE did not offer any other support.

  53. Soon after that conversation with HOPPE, Plaintiff FLORENCE was informed that she

      needed to participate in a meeting with Defendant REINMUTH and other MLS’s employees.

      During this meeting, Defendant REINMUTH called the MLS’s African-American employees,

      “ANIMALS,” referred to them as, “GHETTO,” and said, “PEOPLE FROM THE

      GHETTOS TRYING TO PUT CHICKEN ON THEIR TABLE.”

  54. Defendant REINMUTH’s above comments shocked and greatly offended Plaintiff

      FLORENCE.




                                               8
Case 1:19-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 9 of 20



  55. Around this same time, it became apparent that Defendant REINMUTH knew of Plaintiff

      FLORENCE’s complaints of discrimination against him.

  56. After learning about Plaintiff FLORENCE’s complaints to MLS’s HR, REINMUTH increased

      FLORENCE’s workload and office tasks.

  57. It was Plaintiff FLORENCE’s understanding that Defendant REINMUTH increased her

      workload and made her work-life more difficult in retaliation and in order to fire her.

  58. On or about August 28, 2018, Defendant REINMUTH blamed Plaintiff FLORENCE for a

      scheduling issue that was caused by other MLS’s employees and terminated her.

  59. As retaliatory action, Defendant REINMUTH terminated Plaintiff FLORENCE because she

      complained with MLS’s HR Representatives about his inappropriate behavior at the

      workplace.

  60. Regarding the August 28, 2018 scheduling issue, the state of Florida’s Department of

      Economic Opportunity Reemployment Assistance Program found that Plaintiff FLORENCE

      was not terminated for misconduct and that she followed all instructions from her supervisors.

  61. Since the onset of her anxiety and emotional distress, Plaintiff has been receiving treatment

      from a psychiatrist and has been prescribed and is taking medications for her emotional and

      psychological suffering.

  62. The above are just some of the examples of unlawful and discriminatory conduct to which

      Defendants subjected Plaintiff.

  63. Through Defendants’ repeated continuous unlawful conduct, discrimination, retaliation, and

      sexual harassment, Defendants’ subjected Plaintiff to an ongoing hostile environment, which

      lead to her termination.




                                                  9
Case 1:19-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 10 of 20



   64. At all material times, Defendant MLS knew or should have known of Defendant

       REINMUTH’s repeated continuous unlawful conduct, discrimination, and sexual harassment,

       as described above.

   65. At all material times, Defendant MLS knew or should have known of Defendant

       REINMUTH’s retaliatory acts and that Plaintiff FLORENCE’s termination was a retaliatory

       act.

   66. At all material times, Defendant MLS failed to adequately respond to Defendant

       REINMUTH’s unlawful conduct and failed to prevent Defendant REINMUTH’s retaliatory

       acts and that Plaintiff FLORENCE’s termination.

   67. Plaintiff claims a continuous practice of discrimination and claims a continuing violation and

       makes all claims herein under the continuing violations doctrine.

   68. Defendants discriminated against and retaliated against Plaintiff because of her sex/gender,

       race, and because she complained or opposed the unlawful conduct of Defendants related to

       the above-protected classes.

   69. At all material times, Defendants’ above unlawful conduct interfered and discouraged Plaintiff

       from continuing her employment with Defendants and from complaining.

   70. At all material times, Plaintiff opposed and complained of Defendants’ ongoing

       discrimination, retaliation, and unlawful conduct.

   71. As a result of Defendants’ actions, Plaintiff felt extremely humiliated, degraded, victimized,

       embarrassed and severely emotionally distressed.

   72. As a result of Defendants’ continued harassment of Plaintiff, she suffered numerous injuries

       including physical, economic, and emotional damages.




                                                  10
Case 1:19-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 11 of 20



   73. As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

       continue to suffer the loss of income, the loss of salary, bonuses, benefits and other

       compensation which such employment entails, and Plaintiff also suffered future pecuniary

       losses, emotional pain, anxiety, depression, loss of sleep, humiliation, inconvenience, loss of

       enjoyment of life, and other non-pecuniary losses.

   74. Plaintiff further claims aggravation, activation, and/or exacerbation of any preexisting

       condition.

   75. At all times material, Defendants and Defendants’ supervisors acted with deliberate

       indifference to the discrimination and retaliation Plaintiff faced.

   76. Plaintiff claims unlawful constructive and/or unlawful actual discharge and also seeks

       reinstatement

   77. As Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

       knowledge of the law, Plaintiff demands Punitive Damages against all the Defendants, jointly

       and severally.

                                     COUNT I: DISCRIMINATION
                                          UNDER TITLE VII
                                    [AGAINST DEFENDANT MLS]
   78. Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in the previous

       paragraphs 1 to 77.

   79. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-2. [Section 703]

       states in relevant part as follows:

           (a) Employer Practices; it shall be an unlawful employment practice for an
           employer - (1) to fail or refuse to hire or to discharge any individual, or otherwise
           to discriminate against any individual with respect to her/his compensation, terms,
           conditions, or privileges of employment, because of such individual’s race, color,
           religion, sex, or national origin.




                                                     11
Case 1:19-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 12 of 20



   80. Throughout 2018, Defendant MLS allowed their manager to Defendant REINMUTH to

       engage in discriminatory practices which resulted in Plaintiff being subjected to a

       discriminatory hostile work environment in violation of Title VII of the Civil Rights Act of

       1964, 42 U.S.C. §2000e et seq., as amended.

   81. Defendant REINMUTH’s harassment of Plaintiff was, in whole or in part because she was a

       woman, African American, and black.

   82. Defendants engaged in unlawful employment practices prohibited by 42 U.S.C. §2000e et

       seq., by discriminating against Plaintiff because of her race, color, and sex/gender.

                                      COUNT II: RETALIATION
                                        UNDER TITLE VII
                                    [AGAINST DEFENDANT MLS]

   83. Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in the previous

       paragraphs 1 to 72.

   84. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-3(a) provides that it

       shall be unlawful employment practice for an employer:

           “(1) to . . . discriminate against any of his employees . . . because [s]he has opposed
           any practice made an unlawful employment practice by this subchapter, or because
           [s]he has made a charge, testified, assisted or participated in any manner in an
           investigation, proceeding, or hearing under this subchapter.”

   85. Defendant REINMUTH subjected Plaintiff to unlawful discrimination at the workplace based

       on his conduct toward and comments about women and African Americans.

   86. Plaintiff engaged in protected activity when she opposed Defendant REINMUTH’s unlawful

       acts and complained of his acts to MLS’s HR department and MLS’s upper management.

   87. Because of Plaintiff’s complaints of unlawful discrimination, Defendant REINMUTH

       subjected Plaintiff to increased duties, increased scrutiny, and terminated her.




                                                     12
Case 1:19-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 13 of 20



   88. The Defendants’ harassment of Plaintiff was, in whole or in part, in retaliation for her

       complaints of discrimination.

   89. The Defendant MLS has discriminated against and harassed the Plaintiff in the terms and

       conditions of her employment in retaliation for her lawfully having engaged in statutorily

       protected activity and as a result of her complaints of discrimination.

   90. At all material times, Defendant MLS knew of the hostile work environment and failed to take

       prompt remedial action or steps to reassure Plaintiff that complaints of discrimination would

       be quickly corrected.

   91. Defendant MLS engaged in unlawful employment practice prohibited by 42 U.S.C. §2000e et

       seq. by retaliating against Plaintiff with respect to the terms, conditions or privilege of

       employment because of her opposition to the unlawful employment practices of Defendant.

                                     COUNT III: FCRA §760.10
                                        DISCRIMINATION
                                   [AGAINST ALL DEFENDANTS]

   92. Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in the previous

       paragraphs 1 to 77.

   93. At all times relevant to this action, Plaintiff was and is a woman, African American, and black.

   94. Throughout 2018, Defendant MLS allowed their manager to Defendant REINMUTH to

       engage in discriminatory practices which resulted in Plaintiff being subjected to a

       discriminatory hostile work environment in FCRA.

   95. Defendant REINMUTH’s harassment of Plaintiff was, in whole or in part because she was a

       woman, African American, and black.




                                                     13
Case 1:19-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 14 of 20



   96. Defendants are prohibited under the FCRA from discriminating against Plaintiff because of

       her sex/gender, race, and color with regard to discharge, employee compensation, and other

       terms, conditions, and privileges of employment.

   97. Defendants violated the FCRA by unlawfully discriminating against Plaintiff based her

       sex/gender, race, and color.

   98. Plaintiff has been damaged by the illegal conduct of Defendants.

                                        COUNT IV: FCRA
                                         RETALIATION
                                   [AGAINST ALL DEFENDANTS]

   99. Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in the previous

       paragraphs 1 to 77.

   100. Defendant REINMUTH subjected Plaintiff to unlawful discrimination at the workplace based

       on his conduct toward and comments about women and African Americans.

   101. Plaintiff engaged in protected activity when she opposed Defendant REINMUTH’s unlawful

       acts and complained of his acts to MLS’s HR department and MLS’s upper management.

   102. Because of Plaintiff’s complaints of unlawful discrimination, Defendant REINMUTH

       subjected Plaintiff to increased duties, increased scrutiny, and terminated her.

   103. The Defendants’ harassment of Plaintiff was, in whole or in part, in retaliation for her

       complaints of discrimination.

   104. The Defendants has discriminated against and harassed the Plaintiff in the terms and

       conditions of her employment and has denied the Plaintiff continued employment in

       retaliation for her lawfully having engaged in statutorily protected activity and as a result of

       her complaints of discrimination.




                                                     14
Case 1:19-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 15 of 20



   105. At all material times, Defendants knew of the hostile work environment and failed to take

       prompt remedial action or steps to reassure Plaintiff that complaints of discrimination would

       be quickly corrected.

                       COUNT V: NEGLIGENT RETENTION DEFENDANT
                               [AGAINST DEFENDANT MLS]

   106. Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in the previous

       paragraphs 1 to 77.

   107. Defendant MLS negligently retained Defendant MLS’s manager Defendant REINMUTH.

   108. Defendant MLS knew or should have known that Defendant MLS’s manager Defendant

       REINMUTH was dangerous, incompetent, and a threat to do harm to employees under his

       supervision or working in their office.

   109. Defendant MLS negligently retained Defendant MLS’s supervisors and Human Resource

       employees based on their failure to respond to and address Defendant REINMUTH’s unlawful

       acts in their office.

   110. Defendant MLS knew or should have known that MLS’s manager Defendant REINMUTH

       and Human Resource employees were dangerous, incompetent, and a threat to do harm to

       employees under their supervision or working in their office.

   111. As direct and proximate consequences of Defendant MLS's negligent retention of such

       managers and employees, Plaintiff has suffered serious physical, psychological, and emotional

       injuries that have required, or will require in the future, medical and psychological treatment


            COUNT VI: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                         [AGAINST DEFENDANT REINMUTH]

   112. Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in the previous

       paragraphs 1 to 77.


                                                      15
Case 1:19-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 16 of 20



   113. Defendant REINMUTH actions described in the above paragraphs was intentional, extreme,

       and outrageous and caused Plaintiff to suffer extreme emotional distress.

   114. At all material times, Defendant REINMUTH knew that his actions and failure to correct the

       hostile work environment described in the above paragraphs would cause Plaintiff to suffer

       extreme emotional distress.

   115. As direct and proximate consequences of the conduct described in the above paragraphs,

       Plaintiff has been injured and suffered severe psychological and emotional injuries including

       degradation, humiliation, mental anguish, loss of the capacity for the enjoyment of life, loss

       of dignity, and other nonpecuniary and intangible injuries that have required, or will require

       in the future, medical and psychological treatment.



                             COUNT VII: DISCRIMINATION
                          UNDER FEDERAL LAW 42 U.S.C. § 1981
                   [AGAINST DEFENDANT MLS and Defendant REINMUTH ]

   116. Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in the previous

       paragraphs 1 to 77.

   117.42 USC § 1981 states in relevant part as follows:

           (a) Statement of equal rights All persons within the jurisdiction of the United States
           shall have the same right in every State and Territory to make and enforce contracts,
           to sue, be parties, give evidence, and to the full and equal benefit of all laws and
           proceedings for the security of persons and property as is enjoyed by white citizens,
           and shall be subject to like punishment, pains, penalties, taxes, licenses, and
           exactions of every kind, and to no other. (b) “Make and enforce contracts” defined
           For purposes of this section, the term “make and enforce contracts” includes the
           making, performance, modification, and termination of contracts, and the
           enjoyment of all benefits, privileges, terms, and conditions of the contractual
           relationship. 42 U.S.C.A. § 1981.




                                                      16
Case 1:19-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 17 of 20



   118.Plaintiff, an African American and black woman, was discriminated against by Defendants

          because of her race, ancestry and ethnicity as provided under 42 USC § 1981 and has suffered

          damages as set forth herein.

   119.Plaintiff claims that Defendants unlawfully discriminated against and terminated Plaintiff

          because of her race, ancestry and ethnicity.

   120.At all material times, Plaintiff’s termination and increased duties by Defendants was a

          "significant change" in employment status.

   121.Plaintiff was discriminated against by Defendants because of her race, ancestry and ethnicity

          as provided under 42 USC Section 1981 and has suffered damages as set forth herein.

   122.Defendants allowed the unlawful discrimination towards Plaintiff and employees of her same

          race, ancestry and ethnicity to continue.

                                COUNT VIII: RETALIATION
                            UNDER FEDERAL LAW 42 U.S.C. § 1981
                     [AGAINST DEFENDANT MLS and Defendant REINMUTH ]

   123.      Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in the

   previous paragraphs 1 to 77.

   124.42 USC § 1981 states in relevant part as follows:
             (a) Statement of equal rights All persons within the jurisdiction of the United States
             shall have the same right in every State and Territory to make and enforce contracts,
             to sue, be parties, give evidence, and to the full and equal benefit of all laws and
             proceedings for the security of persons and property as is enjoyed by white citizens,
             and shall be subject to like punishment, pains, penalties, taxes, licenses, and
             exactions of every kind, and to no other. (b) “Make and enforce contracts” defined
             For purposes of this section, the term “make and enforce contracts” includes the
             making, performance, modification, and termination of contracts, and the
             enjoyment of all benefits, privileges, terms, and conditions of the contractual
             relationship. 42 U.S.C.A. § 1981.




                                                       17
Case 1:19-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 18 of 20



   125.Plaintiff, an African American and black woman, was discriminated against by Defendants

       because of her race, ancestry and ethnicity as provided under 42 USC § 1981 and has suffered

       damages as set forth herein.

   126. Defendant REINMUTH subjected Plaintiff to unlawful discrimination at the workplace based

       on his conduct toward and comments about women and African Americans.

   127. Plaintiff engaged in protected activity when she opposed Defendant REINMUTH’s unlawful

       acts and complained of his acts to MLS’s HR department and MLS’s upper management.

   128. Because of Plaintiff’s complaints of unlawful discrimination, Defendant REINMUTH

       subjected Plaintiff to increased duties, increased scrutiny, and terminated her.

   129. The Defendants’ harassment of Plaintiff was, in whole or in part, in retaliation for her

       complaints of discrimination.

   130. The Defendants has discriminated against and harassed the Plaintiff in the terms and

       conditions of her employment and has denied the Plaintiff continued employment in

       retaliation for her lawfully having engaged in statutorily protected activity and as a result of

       her complaints of discrimination.

   131. At all material times, Defendants knew of the hostile work environment and failed to take

       prompt remedial action or steps to reassure Plaintiff that complaints of discrimination would

       be quickly corrected.

   132.Plaintiff claims unlawful retaliation under 42 U.S.C. 1981 for opposition to Defendants'

       unlawful employment practices and has suffered damages as set forth herein.




                                                   18
Case 1:19-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 19 of 20



           COUNT IX: VICARIOUS LIABILITY - INTENTIONAL INFLICTION OF
                             EMOTIONAL DISTRESS
                           [AGAINST DEFENDANT MLS]

   133. Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all previous

       paragraphs herein.

   134. At all times material, Defendant REINMUTH was an employee, servant and/or agent of

       Defendant MLS and at all times material was acting within the course and scope of their

       employment.

   135. Therefore, Defendant MLS is vicariously liable for the tortious acts committed by Defendant

       REINMUTH as set forth in the above paragraphs.

   136. As a direct and proximate result of, Defendant REINMUTH’s conduct, Plaintiff has been

       injured and suffered severe psychological and emotional injuries including degradation,

       humiliation, mental anguish, loss of the capacity for the enjoyment of life, loss of dignity, and

       other nonpecuniary and intangible injuries.

   137. As a direct and proximate result of Defendant REINMUTH’s conduct, Plaintiff has been

       injured and suffered severe psychological and emotional injuries including degradation,

       humiliation, mental anguish, loss of the capacity for the enjoyment of life, loss of dignity, and

       other nonpecuniary and intangible injuries.

           WHEREFORE, Plaintiff, requests this Honorable Court: Enter judgment for Plaintiff and

   against Defendants MLS and Defendant REINMUTH for compensatory damages, including

   emotional distress damages, in an amount to be proved at trial, punitive damages, and prejudgment

   interest thereon; Grant Plaintiff her interests and costs; Grant Plaintiff her award of reasonable

   attorneys’ fees (including expert fees); and Any other and further relief as this Court deems just

   and proper.




                                                      19
Case 1:19-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/23/2019 Page 20 of 20



                                               JURY DEMAND

   Plaintiff requests a jury trial on all issues to be tried.

           Dated: Miami, Florida
           December 23, 2019
                                                                Respectfully submitted,


                                                                Kelly L. O’Connell, Esq.
                                                                THE COCHRAN LAW FIRM
                                                                Attorneys for Plaintiff
                                                                Fla Bar No.: 0119312
                                                                koconnell@cochranfirm.com
                                                                5033 SE Federal Highway
                                                                Stuart, Florida 34997




                                                        20
